Citation Nr: 0929309	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
(unspecified joints), other than arthritis in the left foot, 
hips and the lumbar spine. 

2.  Entitlement to an increased evaluation for residuals, 
fracture of the left foot, currently evaluated as 30 percent 
disabling. 

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, lumbar spine, prior to February 
5, 2007. 

4.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease, lumbar spine, from February 5, 
2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which denied the claim of entitlement to a rating in excess 
of 20 percent for degenerative joint disease of the lumbar 
spine; that rating also denied the claim for a rating in 
excess of 30 percent for residuals of fracture of the left 
foot and service connection for traumatic arthritis.  The 
Veteran perfected a timely appeal to that decision.  
Subsequently, in November 2007, a decision review officer's 
(DRO) decision increased the evaluation for degenerative 
joint disease of the lumbar spine from 20 percent to 40 
percent, effective February 5, 2007.  That, however, is not 
the highest possible rating, so the appeal continues.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of 
the case (SSOC) was issued in November 2007.  

It is observed that an unappealed August 2005 rating decision 
denied service connection for a right knee disability.  Thus, 
although degenerative arthritis of the right knee was 
demonstrated in x-rays taken in conjunction with a June 2005 
VA examination, the current "arthritis" claim is not deemed 
to include the right knee, which was separately claimed and 
again, not appealed by the Veteran.


FINDINGS OF FACT

1.  The Veteran does not have traumatic arthritis in joints 
other than the left foot, hips and the lumbar spine.  

2.  Residuals of fracture of the left foot are manifested by 
no more than severe impairment of the foot; actual loss of 
use of the left foot and left ankle ankylosis is not shown.  

3.  Prior to February 5, 2007, the Veteran's degenerative 
joint disease was manifested by some painful limitation of 
motion with stiffness and spasm in the paraspinous muscles; 
his remaining functional range of motion was better than 30 
degrees of flexion.  

4.  Prior to February 5, 2007, degenerative joint disease of 
the lumbar spine was not productive of ankylosis, or 
incapacitating episodes having a total duration of at least 
four weeks during any 12 month period.  Bedrest had not been 
prescribed.  

5.  Beginning February 5, 2007, the Veteran's degenerative 
disc disease of the lumbar spine is not manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.  

6.  Beginning February 5, 2007, the Veteran's degenerative 
joint disease of the lumbar spine is not manifested by 
incapacitating episodes having a total duration of at least 
six weeks during a 12-month period.  Bedrest has not been 
prescribed.  


CONCLUSIONS OF LAW

1.  Traumatic arthritis in unspecified joints, other than 
arthritis in the left foot, hips and lumbar spine, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a fracture of the left foot have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 
(2008).  

3.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine, prior to 
February 5, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, 4.1-4.10, 4.71a, Diagnostic Codes 
5010-5242 (2008).  

4.  The criteria for a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine, from February 
5, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010-5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in February 2005 from the RO to the Veteran 
which was issued prior to the RO decision in August 2005.  
That letter informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
afforded VA compensation examinations in March 2005 and 
September 2007.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  It 
also appears that all obtainable evidence identified by the 
Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006, and the claim was readjudicated 
thereafter in November 2007.  

Moreover, by letter dated in March 2006, the Veteran was 
informed that ratings were assigned with regard to severity 
from 0 percent to 100 percent, depending on the specific 
disability.  Therefore, the veteran has been provided with 
all necessary notice regarding his claims for increased 
evaluations.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  To the extent that such notice is deemed not fully 
compliant with Vazquez, that notice, along with the statement 
of the case and supplemental statement of the case have 
provided the information from which a reasonable person would 
understand what was required to substantiate the claims.  
Moreover, prejudice has not been contended by the Veteran.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  Indeed, the evidence does not show any current 
diagnosis of traumatic arthritis in unspecified joints, other 
than the left foot and the lumbar spine.  More specifically, 
the evidence in this case does not contain an indication (to 
include credible lay evidence) that there are symptoms of a 
disability that may be associated with service.  

With respect to the claims for increased ratings, the Veteran 
has been afforded examinations.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Significantly, the Veteran was afforded 
examinations in March 2005 and September 2007.  The 
examinations were conducted by medical doctors.  The reports 
reflect that the examiners solicited symptoms from the 
Veteran, examined the Veteran, and provided diagnoses 
consistent with the record.  Therefore, these examinations 
are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
traumatic arthritis, entitlement to an increased rating for 
degenerative joint disease of the lumbar spine, and an 
increased rating for residuals of fracture of the left foot, 
given that he has been provided all the criteria necessary 
for establishing service connection and higher ratings, and 
considering that the Veteran is represented by a highly 
qualified veterans service organization, the Board finds that 
there has been essential fairness.  


II.  Factual background.

The Veteran's service treatment records are completely silent 
with respect to any complaints, treatment, or diagnosis of 
traumatic arthritis, excluding that involving the left foot 
and the left ilium, which are both already service-connected.    

By a rating action in February 1963, the RO granted service 
connection for fracture, left foot, evaluated as 20 percent 
disabling.  In October 1980, the RO increased the evaluation 
for residuals of fracture of the left foot from 20 percent to 
30 percent, effective June 24, 1980.  Subsequently, in a 
December 1981 rating action, the RO granted service 
connection for degenerative joint disease of the lumbar 
spine, secondary to residuals of fracture of the left foot, 
evaluated as 20 percent disabling, effective February 4, 
1981.  

The Veteran's claim for an increased rating for his left foot 
and lumbar spine disorders (VA Form 21-4138) was received in 
December 2004.  Submitted in support of the claim were 
private treatment records from several facilities dated from 
October 1977 through December 2003.  These records show 
treatment for the left foot and the low back.  In July 1986, 
the Veteran underwent a left L4-5 laminotomy with L4-5 
discectomy and foraminotomy.  A VA progress note dated in 
July 2004 reflects an assessment of chronic left foot pain.  
In December 2004, the Veteran was seen for an orthopedic 
consultation mainly for complaints of left ankle pain; the 
assessment was post-traumatic arthritis of the left foot 
causing lifestyle limiting pain.  

In a March 2005 statement, the Veteran reported having severe 
pain in the left foot and the left side of his body in 
general, which he rated as consistently being a 7 or 8 out of 
10 in intensity.  He indicated that his pain drastically 
diminished his quality of life, and that he was no longer 
able to work in his yard or garden, and could not play 
actively with his grandchildren.  Even walking up stairs was 
almost intolerable.  

The Veteran was afforded a VA examination in March 2005.  At 
that time, he reported that the left foot was constantly 
painful; he noted that the pain was aggravated by standing 
and walking.  The veteran indicated that his foot feels weak 
and fatigues easily.  He was taking Methadone daily to 
control his pain.  He used no assistive devices.  He was an 
unemployed CPA, but he was not unemployed because of any 
conditions at issue; he is able to perform his activities of 
daily living.  On examination, he walked slowly and carefully 
because he had pain with all movement of the foot.  There was 
no swelling.  There was no instability.  The Veteran had mild 
weakness; and, there was moderate tenderness on the dorsum of 
the foot over the first and second metatarsal joints.  There 
was no flat foot deformity and no unusual shoe wear.  The 
skin was purplish red, and the toes were cool.  The Achilles 
tendons were aligned with and without weightbearing.  The 
assessment was degenerative disease of the foot.  

An examination of the lumbar spine was also conducted.  It 
was noted that the Veteran had a flare-up two weeks ago, 
during which time he lost about 40 percent of his range of 
motion; however, he has had no incapacitating episodes 
(having to be in bed for more than a week).  On examination, 
there was approximately 80 percent loss of lumbar lordosis.  
There was mild spasm of the lumbar paraspinous muscles 
without tenderness.  There was a well-healed lumbar 
laminectomy scar.  Range of motion was limited to flexion of 
45 degrees, extension of 5 degrees, left and right tilt of 20 
degrees, and left and right rotation to 15 degrees.  With 
repetitive motion, there was increased stiffness and pain 
with all degrees of movement, but no change in the range of 
motion.  There were no deficits of strength or 
incoordination, but there was moderate stiffness, slowness of 
movement, and easy fatigue.  Deep tendon reflexes were 1+ and 
symmetrical.  There was no sciatica.  Straight leg raising 
test was negative to 80 degrees, bilaterally.  The assessment 
was lumbar degenerative disease.  

In June 2005, the Veteran was seen for a podiatry 
consultation.  He complained of pain in his feet; he 
expressed interest in custom shoes or orthotics for his feet.  
He had no abnormal reflexes, no edema and no ulcers.  There 
was flat foot on the left, status post multiple fractures and 
surgeries.  The impression was mild bilateral pes planus 
deformity, and stable osteoarthritis of the medial aspect of 
the left mid foot.  

In August 2005, he was seen for VA consultation for foot 
pain.  The Veteran indicated that he had never used a cane 
although he had one at home.  The Veteran reported problems 
falling asleep at night due to foot pain.  He noted that the 
pain in the left foot was primarily around the instep; he 
described it as dull and aching, occasionally sharp if he 
walks wrong.  The Veteran also reported that the pain is 
aggravated by prolonged standing and walking.  It was 
recommended that the Veteran use his cane.  

On March 3, 2006, the Veteran underwent a left mid foot 
osteotomy, arthrodesis and proximal tibial bone graft.  He 
was seen for a postoperative visit on March 20, 2006, at 
which time he reported no problems.  The incisions were 
clean, dry and intact.  It was noted that he had done well.  
The sutures were removed and he was placed back in a cast.  
During a physical therapy session in May 2006, it was noted 
that the Veteran had mild pitting edema on the dorsum of the 
foot, but no increased temperature; he had a well-healed 
scar.  The assessment was chronic foot pain since 40 years 
ago, status mild foot fusion in March 2006.  

The Veteran was seen for an orthopedic consultation in June 
2006.  At that time, he reported doing well.  He came off his 
cam walker and had been weight bearing.  He was complaining 
of mild foot discomfort when he walked.  He complained of 
increased swelling on his foot and calf region associated 
with calf tenderness.  The Veteran denied any fever, chills, 
numbness or tingling sensation.  Following an evaluation, the 
examiner noted that the Veteran was doing significantly well.  
In April 2007, the Veteran underwent removal of hardware from 
his left foot.  On April 18, 2007, it was noted that the 
Veteran was doing very well; he was recommended to continue 
his activities as tolerated.  When seen in June 2007, it was 
noted that the Veteran had not noticed much change in his 
pain since the hardware removal.  

The Veteran was afforded another VA examination in September 
2007.  At that time, he complained of left foot pain 2 times 
per day, with each episode lasting 2 hours.  The Veteran 
described the pain as burning in nature, and the severity as 
a 7 on a scale from 1 to 10.  He noted that the pain was 
elicited by physical activity; it is relieved by rest, and 
medication.  He was often able to function without 
medication.  The Veteran indicated that the left foot pain is 
aggravated by prolonged walking (further than 2 blocks); 
while standing or walking, he had pain, stiffness, swelling 
and fatigue.  The Veteran also reported problems with 
constant pain and stiffness in the lower back; he described 
the pain as aching in nature.  He described the severity of 
the pain as a 9 on a scale from 1 to 10.  The Veteran 
indicated that the pain was elicited by physical activity, 
and it was relieved by rest and medications.  At the time of 
pain, he could function with medication.  The Veteran 
indicated that he could not go to a public activity that 
required sitting for more than 60 minutes as he had to get up 
to stretch his back.  He stated that his spine condition did 
not cause incapacitation.  However, his back disorder caused 
reduced ability to sit for more than 60 minutes and an 
inability to lift anything more than a few pounds of weight.  

Examination of the lumbar spine revealed evidence of 
radiating pain on movement.  Muscle spasm was present.  There 
was tenderness.  There was positive straight leg raising on 
the left.  There was no ankylosis of the lumbar spine.  Range 
of motion was limited to flexion of 50 degrees, extension of 
5 degrees, left and right tilt of 10 degrees, and left and 
right rotation to 15 degrees.  The examiner noted that the 
joint function of the spine was additionally limited by pain, 
fatigue, weakness, lack of endurance and pain after 
repetitive use; pain had the major functional impact.  He 
noted that the above additionally limit the joint function by 
20 degrees of flexion degrees.  There was symmetry of spinal 
motion with abnormal curvatures of the spine of reduced 
lordosis.  The examiner also noted that there were signs of 
intervertebral disc syndrome.  There was motor weakness of 
the left foot extension 4/5 and left great toe extension 4/5.  
The left lower extremity reflexes revealed knee jerk 2+ and 
ankle jerk 1+.  The most likely peripheral nerve is the 
sciatic nerve.  

Examination of the left foot revealed weakness and atrophy of 
the musculature but did not reveal painful motion, edema, 
disturbed circulation or tenderness.  There was active motion 
in the metatarsophalangeal joint of the left great toe.  Gait 
was within normal limits.  Pes planus and pes cavus were not 
present.  No hammer toes were found on examination of the 
feet.  There was no hallux valgus present.  Hallus rigidus 
was also not present.  He had limitations with standing and 
walking; they are able to stand for 15 to 30 minutes and able 
to walk 1/4 mile.  He required orthopedic shoes and corrective 
shoes.  He required no arch supports, foot supports, build-up 
shoes and shoe inserts.  The symptoms and pain were relieved 
by the corrective shoe wear.  The pertinent diagnoses were 
degenerative disease of the left foot, status post metatarsal 
fusion; and herniated lumbar disc with intervertebral disc 
syndrome.  

The examiner stated that the lumbar degenerative condition 
had become severe and was causing a chronic pain syndrome 
that was preventing him from being able to pursue any 
activity that he would like.  The effect of the condition on 
the Veteran's usual occupation was a reduced ability to sit.  
The effect of the condition on the claimant's daily activity 
was reduced mobility.  


III.  Legal analysis-Service Connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims has held that the presence of a disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After careful review of the pertinent evidence of record, the 
Board finds that the competent evidence of record does not 
establish a diagnosis of traumatic arthritis of unspecified 
joints, other than the left foot and lumbar spine.  The 
service treatment records do not include any mention of, 
complaints of, treatment for, or diagnosis of traumatic 
arthritis of unspecified joints, nor is such demonstrated by 
the post-service treatment reports.  In the absence of proof 
of a current disease or injury, an essential element of 
service connection has not been satisfied, and that benefit 
cannot be granted.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  

In summary, the medical evidence shows that the veteran has 
degenerative arthritis of the left foot, left hip and lumbar 
spine, for which service connection has been established.  A 
June 2005 VA examination also showed degenerative arthritis 
of the right knee, but as explained in the INTRODUCTION, 
disability of the right knee was separately denied in an 
unappealed rating action and thus arthritis of that joint is 
not considered within the scope of the present appeal.

Based on the foregoing, the Board finds that the Veteran's 
service connection claim for traumatic arthritis is not 
supported by a current medical diagnosis of disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (a grant of 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability).  For that 
reason the criteria for a grant of service connection have 
not been met, and the preponderance of the evidence is 
against the claim of entitlement to service connection for 
traumatic arthritis.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

IV.  Legal Analysis-Increased Ratings.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  In all cases, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board also notes that the provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

A.  Residuals, fracture of the left foot.

The Veteran's left foot disorder, diagnosed as residuals of 
fracture of the left foot, has been rated under Diagnostic 
Code (DC) 5284, for foot injuries.  According to this DC, 
evidence of moderate residuals of a foot injury warrants the 
assignment of a 10 percent disability rating.  The next 
higher evaluation of 20 percent requires evidence of 
moderately severe residuals of a foot injury.  The highest 
rating allowable pursuant to this diagnostic code, 30 
percent, requires evidence of severe residuals of a foot 
injury.  Actual loss of use of the foot will be evaluated as 
40 percent disabling.  38 C.F.R. § 4.71a, Note following 
Diagnostic Code 5284.  

The words "slight," "moderate," and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  It should also 
be noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
Rather, it is the Board's responsibility to evaluate all the 
medical evidence and determine the appropriate rating that 
would compensate the veteran for impairment in earning 
capacity, functional impairment, etc.  See 38 C.F.R. §§ 4.2, 
4.6 (2008).  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an evaluation in excess of 30 percent for the Veteran's 
left foot disability.  Review of the pertinent evidence 
reveals that the Veteran's left foot disability is manifested 
by weakness and atrophy of the musculature.  However, there 
was no edema, disturbed circulation or tenderness in the left 
foot; the motion of the left foot was not painful.  During 
his most recent VA examination, the Veteran was diagnosed 
with degenerative disease of the left foot, status post 
metatarsal fusion.  The evidence of record clearly shows that 
the Veteran still does have use of his left foot as all the 
examinations of record including the most recent September 
2007 examination have shown that he was still able to walk 
and put weight on his left foot.  Consequently, a rating in 
excess of 30 percent is not warranted under Code 5284.  

The Board has evaluated the Veteran's left foot disability 
under all other potentially-applicable diagnostic codes to 
determine whether he can be rated higher than 30 percent.  
Although x-ray evidence notes the veteran has degenerative 
arthritis of the left foot, the maximum rating under 
Diagnostic Code 5284 is 30 percent, except in cases of total 
loss.  

As noted previously, in order for the Veteran to receive a 
disability rating in excess of 30 percent, actual loss of use 
must be demonstrated.  At the time of his most recent VA 
examination, the Veteran's gait was reported to be within 
normal limits.  Pes planus was not present.  Pes cavus was 
not present.  No hammer toes were found on examination of the 
feet.  There was no hallux valgus present.  Hallus rigidus 
was not present.  He had limitations with standing and 
walking; he was able to stand for 15 to 30 minutes and able 
to walk 1/4 mile.  He required orthopedic shoes and corrective 
shoes.  He required no arch supports, foot supports, build-up 
shoes and shoe inserts.  The symptoms and pain are relieved 
by the corrective shoe wear.  In light of these findings, the 
Board finds that actual loss of use of the left foot has not 
been demonstrated.  Accordingly, for the reasons and bases 
set forth above, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's service- 
connected left foot disability warrants an evaluation in 
excess of 30 percent, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Moreover, the Veteran has never been found to have acquired 
flatfoot, weak foot, claw foot (pes cavus), hallux rigidus, 
hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones.  Therefore, Diagnostic Codes 5276 to 5278 
and 5280 to 5283 are not for application in this case.  

The September 2007 VA examination report noted the Veteran's 
reports of a burning pain in the left foot, especially with 
walking more than two blocks.  However, the examiner noted 
that the motion of the left foot was not painful.  No 
tenderness was noted in the left foot.  While the Board is 
required to consider the effect of the Veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
Regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the Veteran's situation.  See VAOPGCPREC 36- 
97 (holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion).  
Therefore, because functional loss is already being 
compensated, and because the Veteran is receiving the maximum 
schedular evaluation without actual loss of use, an increased 
disability rating based on functional loss is not available.  

Nothing in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
left foot disability.  38 C.F.R. § 3.321.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.  Accordingly, given that a rating in excess of 30 
percent for left foot disability is not warranted under any 
applicable criteria, the preponderance of the evidence is 
against this claim and it must be denied.  

B.  Degenerative joint disease, Lumbar spine.

The Veteran's service-connected lumbar spine disability is 
rated under 38 C.F.R. § 4.71a, DC 5242 (2008), for 
degenerative arthritis of the spine.  The Board notes that, 
in order to afford the Veteran the highest possible 
disability rating, his lumbar spine disability will be 
evaluated under all potentially applicable diagnostic codes, 
including those that evaluate degenerative arthritis.  

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010 (2008).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40.  

Diseases and injuries to the spine are to be evaluated under 
Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................................................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine....................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................... 
..............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis....................................................2
0

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height....................................................... 
..10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  

(i).  A rating in excess of 20 percent prior to February 5, 
2007.

The Veteran has been assigned a 20 percent evaluation for his 
back disability prior to February 5, 2007.  This evaluation 
contemplates forward flexion greater than 30 degrees or a 
combined range of motion not greater than 120 degrees.  In 
order to warrant a higher evaluation, there must be the 
functional equivalent of limitation of flexion to 30 degrees 
or less due to such factors as limitation of motion, pain on 
motion, weakness, or excess fatigability.  See DeLuca, supra.  

Based on a review of the record, the Board finds that the 
Veteran does not demonstrate the criteria necessary for an 
evaluation in excess of 20 percent for his degenerative joint 
disease during the period prior to February 5, 2007.  
Specifically, the Veteran has never demonstrated flexion of 
his thoracolumbar spine limited to 30 degrees or less.  At 
most, upon VA examination in March 2005, the Veteran's 
forward flexion was shown to be limited to 45 degrees.  Even 
considering the effects of pain on use, the Veteran's forward 
flexion was not shown to be functionally limited to 30 
degrees.  See DeLuca, supra.  In fact, during the March 2005 
VA examination, the examiner noted that there was increased 
stiffness and pain with all degrees of movement, but no 
change in the range of motion.  The Board has considered the 
lay and medical evidence.  However, the Veteran does not 
describe the functional equivalent of limitation of flexion 
to 30 degrees or less.  In addition, there is no evidence 
that he was diagnosed with ankylosis of the thoracolumbar 
spine or complained of an inability to move his spine during 
the period prior to February 5, 2007.  Therefore, an increase 
to a 40 percent disability rating is not warranted under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

With regard to intervertebral disc syndrome, the veteran must 
demonstrate incapacitating episodes lasting a total duration 
of at least four weeks during the past twelve months to 
warrant an increased rating.  In March 2005, it as noted that 
the Veteran had a flare-up two weeks earlier for five days 
during which time he lost about 40 percent of his range of 
motion; however, it was also noted that he had had no 
incapacitating episodes which required him to be in bed for 
more than a week.  As such, there is no competent and 
probative evidence of record showing the Veteran had 
incapacitating episodes during the period in question, with 
bed rest that was prescribed by a physician.  Therefore, the 
Board finds that these rating criteria will not provide the 
Veteran with a rating in excess of 20 percent for his 
degenerative joint disease of the lumbar spine prior to 
February 5, 2007.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  In this case, the Board finds no other provision 
upon which to assign a higher rating.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  

(ii).  Rating in excess of 40 percent from February 5, 2007.

As noted above, the veteran may receive a 60 percent 
disability rating by showing that he suffered incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  The Veteran has not reported any 
such problem; in fact, during the recent VA examination in 
September 2007, the Veteran denied any incapacitating events 
in the past 12 months.  The VA medical examinations of record 
and private medical records do not reflect the incurrence of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  At no time has bed rest 
been prescribed.  Thus, a 60 percent disability rating is not 
warranted under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.  

Under the general rating formula for diseases of the spine, a 
disability rating in excess of 40 percent is also not 
warranted.  Specifically, a 40 percent disability is 
currently assigned to the Veteran's lumbar spine disability 
as the objective medical evidence reflects that forward 
flexion of the thoracolumbar spine is 30 degrees or less.  
Upon review of the objective findings of record, there has 
never been any finding of unfavorable ankylosis of the entire 
thoracolumbar spine.  Thus, a 50 percent disability rating is 
not warranted for the veteran's lumbar spine disability.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2008), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain, throughout the 
time period.  See also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  In this regard, the Veteran reported in September 
2007 that the back pain has become severe and is preventing 
him from being able to pursue any activity that he would 
like; and, he noted that the back pain causes reduced ability 
to sit.  The examination showed that the veteran flexed to 50 
degrees, and extended to 5 degrees.  The examiner noted that 
joint function was additionally limited by pain, fatigue, 
weakness, and lack of endurance; these symptoms additionally 
limited the joint function by 20 degrees of flexion degrees.  
Consequently, flexion is functionally limited to 30 degrees.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, Id.  It is not 
disputed that the veteran has pain on motion, but the Board 
finds that the currently assigned 40 percent disability 
rating adequately compensates him for his pain and functional 
loss of motion in this case.  

With regard to neurologic abnormalities, the Board 
acknowledges the Veteran's subjective complaints of radiating 
pain and weakness in his legs with movements.  Moreover, VA 
examination in September 2007 showed some signs of 
intervertebral disc syndrome, to include motor weakness of 
left foot and left great toe extension, both measured as 4/5.  
However, the remaining objective findings of record do not 
persuasively reveal neurologic manifestations associated with 
the lumbar spine disability that are of sufficient 
significance to warrant separate compensable ratings.  
Indeed, reflexes have been present.  Moreover, sensory 
examination was normal, and reflexes were 2+ in the lower 
extremities.  Based upon these clinical findings, the Board 
concludes that the evidence does not rise to the level of 
compensable disability for slight incomplete paralysis 
pursuant to any neurologic code under 38 C.F.R. § 4.124(a).  
Thus, separate evaluations for lower extremity neurological 
deficit are not warranted.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected lumbar spine disability by itself 
has resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Likewise, the objective evidence does 
not reflect any periods of hospitalization due to the low 
back disability.  Accordingly, the Board finds that the 
impairment resulting from the Veteran's spine disorder is 
appropriately compensated by the currently assigned schedular 
ratings and 38 C.F.R. § 3.321 are inapplicable.  

Again, the Board accepts that the veteran has functional 
impairment, pain, and pain on motion.  See DeLuca, supra.  
The Board also finds the Veteran's own reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence establishes the presence of unfavorable 
ankylosis.  

In summary, for the reasons and bases expressed above, the 
Board finds that the criteria is not met for the assignment 
of a rating in excess of 40 percent rating for degenerative 
joint disease of the lumbar spine from February 5, 2007.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 49.  






ORDER

Entitlement to service connection for traumatic arthritis 
(unspecified joints) is denied.  

Entitlement to a rating in excess of 30 percent for residuals 
of fracture of the left foot is denied.  

A rating in excess of 20 percent for degenerative joint 
disease of the lumbar spine, prior to February 5, 2007, is 
denied.  

A rating in excess of 40 percent for degenerative joint 
disease of the lumbar spine, from February 5, 2007, is 
denied.  



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


